Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: The present invention is related generally to systems and methods for performing content adaptive optimization for neural data compression.

Prior art was found for the claims as follows:
Wierstra Daniel Pieter et al. [US 20170230675 A1: already of record] discloses:
1. A data processing system comprising: 
a computing platform including a hardware processor and a system memory storing a data compression software code (i.e. a central processing unit will receive instructions and data from a read only memory or a random access memory or both- ¶0064); the hardware processor configured to (i.e. Methods, systems, and apparatus, including computer programs encoded on computer storage media- Abstract) execute the data compression software code, a trained neural encoder (i.e. the encoder neural network 110 has been trained as the encoder neural network of a variational auto encoder- ¶0021) and trained neural decoder (i.e. The generative neural network 170 is a neural network that has been configured through training to process the reconstructed latent variable data 162 to generate the reconstructed image 172- ¶0041):  
10receive a plurality of compression input data (i.e. for compressing images using neural networks- Abstract); 
encode, using the trained neural encoder, a first compression input data (i.e. input image 102- ¶0016) of the plurality of compression input data to a latent space representation (i.e. a compressed representation 122- ¶0016) of the first compression input data (i.e. The encoder system 100 receives an input image 102 and compresses the input image 102 to generate a compressed representation 122 of the input image 102- ¶0016)
decode, using the trained neural decoder, the latent space representation of the first compression input data to produce an input space representation of the first compression input 15data (i.e. reconstructed image 172- ¶0041) corresponding to the latent space representation of the first compression input data (i.e. The reconstruction subsystem 160 is configured to receive the compressed representation 122 and generate reconstructed latent variable data 162- ¶0040… The generative neural network 170 is a neural network that has been configured through training to process the reconstructed latent variable data 162 to generate the reconstructed image 172- ¶0041); 
However, Wierstra does not teach explicitly:
generate first compression input data refined latent values based on a comparison of the first compression input data with the input space representation; and
re-encode, using the trained neural encoder, the first compression input data using the first compression input data refined latent values to produce a first compressed data corresponding to the first compression input data.  
In the same field of endeavor, Toderici George Dan et al. [US 10192327 B1: already of record] discloses:
generate first compression input data refined latent values (i.e. residual Error 122- fig. 1) based on a comparison (i.e.                         
                            
                                
                                    r
                                
                                
                                    t
                                
                            
                            =
                            x
                            -
                            
                                
                                    
                                        
                                            x
                                        
                                        ^
                                    
                                
                                
                                    t
                                
                            
                        
                    - Equations (1)) of the first compression input data (i.e. input Image 114- fig. 1) with the input space representation (i.e. input image estimate 120- fig. 1); and
re-encode, using the trained neural encoder (i.e. The neural network system 100 may be trained using a single training procedure to learn to generate compressed representations of received input images- Col 10, lines 24-34), the first compression input data using the first compression input data refined latent values (i.e. For convenience, the binarizer 104 of FIG. 1 is shown as being separate to the encoder network 102, however in some implementations the binarizer 104 may be included in the encoder network 102- Col 5, lines 23-32… The encoder network 102 is configured to process a received input, e.g., data representing input image 114 or residual error 122, to generate an encoded representation of the received input, e.g., data representing an encoded image 116- Col 5, lines 32-42) to produce a first compressed data corresponding to the first compression input data (i.e. binary code representation 116- fig. 1).
However, Wierstra and Toderici do not teach explicitly:
	using additive noise.
In the same field of endeavor, Johannes Ballé et al. [End-To-End Optimized Image Compression] discloses:
	using additive noise (i.e. To achieve this in the presence of quantization (which produces zero gradients almost everywhere), we use a proxy loss function based on a continuous relaxation of the probability model, replacing the quantization step with additive uniform noise- page 2, ¶3… To allow optimization
via stochastic gradient descent, we replace the quantizer with an additive i.i.d. uniform noise source Δy- page 4, §3; equations 7 to 9).
Claim 13, method claim 13 corresponds to apparatus claim 1, and therefore Wierstra, Toderici and Johannes teach the same limitations as listed above.
Claim 25, apparatus claim 25 corresponds to method claim 13, and therefore Wierstra, Toderici and Johannes teach the same limitations as listed above. 

However, in consideration of applicant's arguments as whole there is not strong motivation or reasoning to combine references to arrive at the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-6, 13-18 and 25-32 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397.  The examiner can normally be reached on 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488